



COURT OF APPEAL FOR ONTARIO

CITATION: Gilbert v. South, 2016 ONCA 208

DATE: 20160314

DOCKET: C58773

Laskin, Lauwers and Hourigan JJ.A.

BETWEEN

Steven Gilbert

Plaintiff (Respondent)

and

Michael Scott South, Cullen Pratt, Edward
    Broomfield and
York Fire & Casualty Insurance Company

Defendants (Appellant)

Todd J. McCarthy, for the appellant

Richard J.T. Shaheen, for the respondent

Heard: April 9, 2015

On appeal from the judgment of Justice Ian F. Leach of
    the Superior Court of Justice dated July 7, 2014 and the order dismissing the
    defendants motion for a ruling on collateral benefits dated July 7, 2014, with
    reasons reported at 2014 ONSC 3485,
120 O.R.
    (3d) 703
.

COSTS ENDORSEMENT

[1]

The respondent is entitled to his costs of the appeal in the amount
    $20,000, inclusive of disbursements and applicable taxes.


